Citation Nr: 1328482	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Byron R. Simpson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1992 to April 
1993, and from February 27, to March 27, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 decision by the RO which 
denied the benefits sought on appeal.  A hearing at the RO 
before the undersigned was held in March 2012.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

The Veteran contends that he has a psychiatric disorder due 
to several traumatic events that he experienced in service 
and believes that he is entitled to a grant of service-
connected for PTSD.  At the hearing in March 2012, the 
Veteran testified that three of the incidents occurred 
during basic training at Ft. Jackson in 1993, and that he 
has recurring nightmares of those events on a regular basis.  

Specifically, the Veteran testified that during a live fire 
exercise, the trainee in front of him "mangled" his foot in 
concertina wire and that there was blood everywhere.  On 
another occasion, the Veteran was knocked backward from an 
explosion when another trainee dropped a hand grenade during 
a training exercise.  Later that same day, a drill sergeant 
intentionally exploded a claymore mind to show the trainees 
what not to do, and that the explosion not only knocked him 
and a couple of other trainees to the ground but scared them 
so much that they almost wet their trousers.  The Veteran 
testified that no one was injured from either explosion.  
Another stressor occurred while the Veteran was on medical 
hold waiting to be out processed from the Navy in March 
1995.  The Veteran testified that he was awakened when four 
soldiers attacked the soldier sleeping in the bunk below him 
because he was gay, and that they threatened to do the same 
to the Veteran if he told anyone.  

At the hearing, the attorney argued that the Veteran 
provided sufficient detailed information to confirm the 
alleged stressors and that the RO essentially ignored that 
information and made no attempt to confirm the Veteran's 
allegations.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In this case, the evidentiary record shows that the Veteran 
was granted Social Security disability (SSD) in February 
2009, due to PTSD, bipolar disorder, anxiety, depression and 
a psychotic disorder.  The SSD decision indicated that the 
Veteran was treated by several private providers, including 
Plateau Mental Health Care (a member of Volunteer Behavior 
Health Care System) from May 2005 to March 2007, Peninsula 
Behavior Health in September 2008, and by Dr. Roy Nevils in 
June 2008.  The evidence also includes a handwritten letter 
from a private doctor at Peninsula Behavior Health, dated in 
October 2008, which indicated that the Veteran was being 
treated for PTSD.  Although the Veteran provided VA with 
authorization to obtain records from two other health care 
providers (Drs Shiloh and Trenham - those records have 
already been associated with the claims file), he has not 
authorized VA to obtain any records from the very providers 
whose diagnoses formed the basis for the grant of SSD.  As 
these records are potentially relevant to the Veteran's 
claim, they should be obtained and associated with the 
claims file.  

Furthermore, no attempt has been made to obtain any records 
from the Social Security Administration.  Therefore, on 
remand, the Veteran should be asked to provide VA with the 
names, addresses and dates of all medical treatment he 
received for any psychiatric problems since his discharge 
from service, and complete appropriate authorization for 
release of medical information forms, so that VA may attempt 
to assist him in the development of his claim.  38 C.F.R. 
§ 3.159(c)(1).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any psychiatric problems 
since service.  The Veteran should 
provide VA with authorization to obtain 
all treatment records from Plateau 
Mental Health Care since May 2005, 
Peninsula Behavior Health since 
September 2008, and by Dr. Roy Nevils 
since June 2008.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources, including any VA records, and 
associate them with the claims folder.  
All attempts to procure records should 
be documented in the file.  

2.  The RO should attempt to obtain from 
the SSA all records pertaining to the 
Veteran's award of Social Security 
disability in February 2009, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.  

3.  Thereafter, the RO should undertake 
any additional development deemed 
appropriate, based on the evidence 
obtained, including undertaking 
development to confirm any verifiable 
stressors and obtaining a VA psychiatric 
examination, if warranted by the 
evidence.  

4.  After all necessary development has 
been completed, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his attorney should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  

